Citation Nr: 0843165	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain superimposed on L5-S1 with 
spondylosisthesis for the time period prior to June 16, 2008 
and rated 40 percent for the time period from June 16, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active military service from November 
1965 to August 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, which increased the rating for the veteran's 
service-connected low back disability to 20 percent.

In January 2007, the veteran testified at a hearing before RO 
personnel, and in April 2008, he testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
Transcripts of these hearings are of record.

The Board notes that in a July 2007 rating decision, the 
veteran was awarded service connection for right leg 
radiculopathy secondary to his service-connected low back 
disability.  

In April 2008, the Board remanded the appeal to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.

In a June 2008 rating decision, the RO increased the 
evaluation for the veteran's service-connected low back 
disability to a 40 percent rating, effective June 16, 2008.  
Nonetheless, the issue of entitlement to an increased 
evaluation for this disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In September 2008, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
November 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to June 16, 2008, lumbosacral strain superimposed 
on L5-S1 with spondylosisthesis was manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, but was not manifested not 
by forward flexion of the thoracolumbar spine 30 degrees or 
less, or by favorable ankylosis of the entire thoracolumbar 
spine.

3.  From June 16, 2008, lumbosacral strain superimposed on 
L5-S1 with spondylosisthesis was manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less, but 
not by unfavorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSIONS OF LAW

1.  Prior to June 16, 2008, the criteria for a rating in 
excess of 20 percent for a lumbosacral strain superimposed on 
L5-S1 with spondylosisthesis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

2.  From June 16, 2008, the criteria for a rating in excess 
of 40 percent for a lumbosacral strain superimposed on L5-S1 
with spondylosisthesis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to a rating 
in excess of 10 percent for his service-connected low back 
disability was received in April 2006.  He was notified of 
the provisions of the VCAA by the RO and Appeals Management 
Center (AMC) in correspondence dated in May 2006 and May 
2008.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  In addition, the letters notified him of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), outlined additional 
notice requirements pursuant to 38 U.S.C.A. section 5103(a) 
for increased-compensation claims.  Notice as to this matter 
was provided in May 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records, VA treatment 
records, and medical records from the Social Security 
Administration have been obtained and associated with his 
claims file.  He has also been provided with contemporaneous 
VA medical examinations of the current state of his service-
connected low back disability.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).
The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Spine
523
7
Lumbosacral or cervical strain

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
10
0
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Factual Background

The veteran's application for an increased rating for his 
service-connected low back disability was received in April 
2006.  

In a February 2006 VA treatment note, the veteran complained 
of low back pain with occasional radiation to his lower right 
extremity.  In a VA magnetic resonance imaging (MRI) report 
of the lumbar spine dated in April 2006, the radiologist 
concluded there was degenerative spinal stenosis at L4-5, 
degenerative neural foraminal stenosis, a small foraminal 
disk extrusion at L4-5, and a spondylolisthesis of L5 on S1.

In a VA spine examination report dated in June 2006, the 
veteran reported no hospitalization or surgery since 1966.  
He reported severe back pain flare-ups that occur weekly and 
last for one day.  The examiner observed that the veteran had 
an antalgic gain and walked with the right leg locked at the 
knee and the right foot angled out at a 45 degree angle.  
Physical examination revealed no abnormal spinal curvatures 
such as scoliosis, reversed lordosis, or kyphosis.  The 
examiner reported the veteran's thoracolumbar forward flexion 
to 78 degrees with pain beginning at 70 degrees, extension to 
10 degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 25 degrees, left lateral rotation to 25 degrees, 
and right lateral rotation to 20 degrees.  The veteran's 
flexion was reported to be additionally limited by pain 
repetitive use to 55 degrees.  

In a Boston VA Medical Center (VAMC) history and physical 
examination note dated in November 2006, the veteran denied 
any back pain.

In a Manchester VAMC treatment note dated in September 2006, 
the veteran reported having episodic flare-ups of back pain 
that require rest and opiods.

In a VA spine examination report dated in November 2006, the 
veteran reported three to four flare-ups per week and bi-
monthly flare-ups that cause him to be laid up in bed for up 
to three days at a time.  He stated that he can sit, walk, or 
stand for about five minutes before experiencing pain and has 
problems bending over or twisting.  On physical examination, 
the veteran was noted to have a smooth, well-balanced gait 
and a flattening of the lordosis.  Range of motion findings 
were reported as flexion to 60 degrees with pain at 45 
degrees, extension to 20 degrees with pain, right and left 
lateral flexion to 20 degrees with pain at 15 degrees, right 
rotation to 15 degrees with pain, and left rotation to 20 
degrees with pain.  The examiner noted that the pain and 
reduced range of motion could limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time, with additional loss of range of motion of five to 
ten degrees.  

The veteran testified during a January 2007 hearing before RO 
personnel that he experiences flare-ups of his back pain 
three to five times per week and that he is typically 
bedridden for two or three days during each exacerbation.

In a VA urgent care note dated in April 2007, the veteran 
complained of a flare-up of low back and right hip pain for 
one month.  On physical examination, the physician noted that 
the veteran was overweight, moved stiffly, and had moderately 
reduced active range of motion of the low back in all 
directions.  In a VA treatment note dated in June 2007, he 
complained of uncontrolled back and hip pain.  Physical 
examination revealed right lumbosacral spine spasm and 
tenderness.  In a VA anesthesiology note dated in June 2007, 
the veteran's lumbar range of motion was reported as flexion 
to 90 degrees, extension to 20 degrees, and increased pain 
with right lumbar facet loading.  The assessment was 
multifactorial pain as per history, exam, and MRI, with the 
most bothersome pain from the right hip.  In a treatment note 
dated in August 2007, the veteran reported having a current 
flare of back pain for over eight months with overall back 
pain on and off for 40 years.  In September 2007, the veteran 
complained of continued back pain; a physical examination was 
deferred.

The veteran testified during a video conference hearing in 
April 2008 that he is in constant pain and that he 
experiences flare-ups of back pain two or three times per 
week.  He testified that he is unable to do work around the 
house, and that there are days that the pain limits his 
ability to do anything.

Boston VAMC pain clinic and other treatment notes dated from 
June 2007 to April 2008 reflect ongoing treatment for 
complaints of low back pain with right leg radiculopathy.  In 
April 2008, the veteran underwent a lumbosacral medial branch 
block to treat his pain associated with his lumbosacral 
degenerative joint disease.

Records received from the Social Security Administration in 
March 2008 included treatment records from the Boston VAMC 
dated from June 1998 to January 2003 and from the Manchester 
VAMC dated from January 2001 to December 2003.  These records 
did not contain findings related to the veteran's low back 
disability.

In a VA spine examination report dated in June 2008, the 
veteran complained of low back pain with radiation into his 
right leg.  He described frequent episodes of low back pain 
in which he is unable to walk more than a few yards.  On 
physical examination, the physician noted tight lumbar 
musculature and reported range of motion findings of the 
lumbar spine as flexion to 30 degrees, extension to five 
degrees, right and left lateral flexion to ten degrees, and 
right and left rotation to ten degrees.  The physician added 
that the veteran's range of motion was poor, primarily due to 
pain.  His gait was noted to be slow and limping, primarily 
on the right side.  The diagnosis was spondylolysis and 
spondylolisthesis, grade I, L5-S1; degenerative disc disease, 
lumbar spine; degenerative spondylosis with severe facet 
arthropathy and spinal stenosis, L4-L5 and L5-S1, accompanied 
by severe radiculopathy of the right lower extremity.

In a statement from the veteran's VA certified physician 
assistant received in September 2008, he indicated that VA 
records show that the veteran has had several periods of 
incapacitation that have lasted beyond six weeks in duration, 
in which the veteran cannot drive and has great difficulty 
walking around his house. 

Analysis

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 20 percent for the period prior to June 16, 2008 
or the assignment of a rating in excess of 40 percent for the 
period from June 16, 2008 for veteran's low back disability.

For the Time Period Prior to June 16, 2008

On VA examination in June 2006, the veteran's forward flexion 
was reported to be additionally limited by pain on repetitive 
use to 55 degrees, and this finding was the basis for an 
increased evaluation to 20 percent for his low back 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  

Unfortunately, competent medical evidence of record during 
this time period clearly does not show that an evaluation in 
excess of 20 percent under Diagnostic Code 5237 is warranted.  
The record does not reflect any findings of forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).  

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the veteran's service-
connected low back strain during this time period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008) (effective 
from September 26, 2003).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the assigned 20 percent 
rating properly compensates the veteran for the extent of 
functional loss resulting from any such symptoms.  

For the Time Period From June 16, 2008

On VA examination in June 2008, the veteran's forward flexion 
was limited to 30 degrees, and the rating for his low back 
disability was increased to 40 percent as a result of that 
finding.

The aforementioned evidence, however, does not reflect any 
findings that would warrant a rating in excess of 40 percent 
for the time period from June 16, 2008.  None of the 
competent medical evidence of record shows that the veteran 
has unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

The Board has also considered the provisions for evaluating 
intervertebral disc syndrome pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 for this time period, but finds that the 
evidence of record does not document any bed rest prescribed 
by any physician.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
40 percent rating properly compensates the veteran for the 
extent of functional loss resulting from any such symptoms.  
In this regard, the Board notes that the June 2008 VA 
examination findings did not detail any findings of fatigue, 
weakness, incoordination, lack of endurance, or muscle spasm 
during DeLuca testing.  



Both  Periods

The Board acknowledges the veteran and his representative's 
contentions that his low back disability is more severely 
disabling during these time periods.  However, the veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 20 percent for a low 
back disability for the time period prior to June 16, 2008 or 
the assignment of an evaluation in excess of 40 percent for a 
low back disability for the time period from June 16, 2008.  
Therefore, entitlement to an increased rating for a low back 
disability for either time period is not warranted.  The 
Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during either time 
period.  While it was noted that the veteran's back 
disability has limited his ability to perform activities of 
daily living, objective medical findings are not indicative 
of any unusual or marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 20 
and 40 percent ratings).  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain superimposed on L5-S1 with 
spondylosisthesis for the time period prior to June 16, 2008 
and in excess of 40 percent from June 16, 2008, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


